25 N.Y.2d 677 (1969)
In the Matter of The Estate of Edwin M. Waldman, Deceased. Philip K. Greene, Appellant; Louis J. Beiser, Doing Business as Isbic Company, Respondent.
Court of Appeals of the State of New York.
Argued October 28, 1969.
Decided November 26, 1969.
William Palitz and Aaron B. Cohen for appellant.
Paul I. Stern for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. No opinion.